UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1380



EMMETT W. CALDWELL,

                                              Plaintiff - Appellant,

          versus


LOWE’S COMPANIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-1043-5-BO)


Submitted:   May 18, 1999                     Decided:   July 8, 1999


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett W. Caldwell, Appellant Pro Se. Raymond Mark Davis, Maranda
Janay Freeman, CRANFILL, SUMNER & HARTZOG, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s denial of his second

motion to reconsider the dismissal of his civil action.      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Caldwell v. Lowe’s Companies, Inc., No. CA-97-

1043-5-BO (E.D.N.C. Mar. 1, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2